 4DECISIONSOF NATIONALLABOR RELATIONS BOARDCertification of RepresentativesIT IS HEREBY CERTIFIED that Cleaners & Laundry Workers, Local 457,Amalgamated Clothing Workers of America, CIO, has been desig-nated and selected by a majority. of the Employer's production andmaintenance employees at its Washington, D. C., plants, includingthe drivers and the watchmen, but excluding all store clerks, all otherclerical employees, the engineer, and supervisors as defined in the Act,as their representative for the purposes of collective bargaining andthat, pursuant to Section 9 (a) of the Act, the said organization is theexclusive representative of all such employees for the purposes of col-lective bargaining with respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.MEMBERS HOUSTON and STYLES took no part in the consideration ofthe above Supplemental Decision and Certification of Representatives.W. E. STEWART AND LELA STEWART, D/B/ASTEWART OIL COMPANYandOIL WORKERS INTERNATIONAL UNION, CIO.CaseNo. 16-CA78.July 7,1952Decision and OrderOn October 29, 1951, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in-unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theRespondent's exceptions and brief, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the following modifications and additions :1.The Respondent excepts to the Trial Examiner's finding that onMarch 23, 1951, the Union represented 7 of the Respondent's 13 em-ployees in an appropriate unit at its East Texas field, alleging that:(a)On the date in question, A. D. Adams was employed as a pulling-machine operator, a supervisory classification, and therefore couldnot be included in the unit; and (b) the Respondent's Oil City,Louisiana, field should have been included in the unit.As to (a),Adams was regularly employed as a roustabout, a nonsupervisory clas-sification.On March 23, 1951, he was substituting briefly in a super-100 NLRB No. 14. STEWART OIL COMPANY5visory classification for Newt Stewart, who was ill.There is nocredible evidence as to any other occasion on which he functioned asa supervisor.We do not believe the fact that he was substituting asa supervisor on March 23 constitutes him a supervisor within themeaning of the Act.'Accordingly, Adams is included in the unitfound appropriate herein.As to (b), the Respondent's oil- and gas-producing operations arelocated in four fields-East, West, and South Texas, and Oil City,Louisiana.'The Respondent's superintendent is in charge of all fieldsbut spends most of his time at the East Texas location.Records andpayrolls for the entire operation are kept at the home office near theEast Texas field.There are at the East Texas field pumpers, switch-ers, roustabouts, truck drivers, mechanics, and pulling-machine oper-ators.At the Louisiana field, which is situated 80 to 85 miles fromthe East Texas field, there is only one pumper, who effectively recom-mends the employment of helpers, as needed, to assist him for shortperiod S.3There is some contact between these two operations. Inthe 6-month period preceding March 31, 1951, the Respondent's twotruck drivers each averaged approximately two trips a month betweenthe two fields carrying supplies and equipment; on occasion employeesfrom the East Texas field perform temporary well-pulling functionsin the Louisiana field; and the pumper at the Louisiana field wasformerly employed in the East Texas field. In view of the functionalindependence of the East Texas field, the infrequent trips betweenthe fields, and the geographic separation, we find that a unit con-fined to the East Texas field is appropriate.Moreover, the pumperin the Louisiana field possesses the authority, which he has exercisedeffectively, to recommend the hiring of employees, whom he may alsodischarge.The temporary tenure of these employees does not. negatethe existence of authority in the pumper regularly to employ person-nel when needed.Accordingly, the supervisory status of the pumperin the Louisiana field constitutes added reason for excluding him fromthe unit.We find, therefore, in agreement with the Trial Examiner, that allpumpers, switchers, roustabouts, truck drivers, and mechanics em-ployed at the Respondent's East Texas field, exluding drillers, rough-necks, gang pushers, office and clerical employees, and all supervisors,constitute an appropriate unit.We further find that on March 23,1951, a majority of the employees in the appropriate unit had desig-nated the Union as their bargaining agent, and that on that date and'Salt Lake Refining Company,86 NLRB 68;E. I. duPont de Nemours and Company,Inc.,85 NLRB 1517.2The Respondent does not argue in its brief that the remote west and South Texas fieldsshould be included in the unit.'This authority is also exercised by the single pumper in the west and South Texas fields. 6DECISIONSOF NATIONALLABOR RELATIONS BOARDat all times since then the Union has been the representative for thepurposes of collective bargaining of all employees in the unit.2.The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (a) (1) and (3) of the Act by discharging pump-ers G. T. McClure and Emmet R. Broadus on April 6, 1951, becausethey refused to sign individual contracts of employment at a timewhen the Union, as the exclusive representative of the Respondent'semployees, had made a request to bargain.The Respondent exceptsto these findings on the ground that the individual contracts weredesigned to comply with the overtimerequirementsof the Fair LaborStandards Act as suggested to them by wage and hour investigators.We find no merit in this contention.As the pumpers in the Respondent's employ worked irregularhours, the Respondent sought to come under Section 7 (e) of theFair Labor Standards Act; which provides that an employer may fixhis liability for the payment of overtime compensation, in circum-stancesof irregular hours of work, by entering into employment con-tracts establishing a weekly guarantee of pay.4However, adoptionof a Section 7 (e) contract is not mandatory and, in the absence ofsuch an agreement, the basic overtime compensation of time and one-half the regular rate for all hours workedin excessof 40 hours perweek, as set forth in Section 7 (a) of the Fair Labor Standards Act,applies.Contractual overtime arrangements may be entered into, asstated in Section 7 (e) :pursuantto a bona fide individual contract or pursuant to anagreement made asthe result of collective bargaining by repre-sentatives of employees. . . .Clearly, therefore, the Fair Labor Standards Act recognizes thatwhere, as here, an employer chooses to avail himself of the guaranteedweekly pay method of compensation for overtime and his employeesare represented by a bargaining agent, the proposed contract issubject to the collective bargaining requirements of the Act.That thetwo statutes contemplate this harmony of purpose is further evidencedby Section 7 (b) (1) and (2) of the Fair Labor Standards Act whichallows partial exemption from overtime requirements by the use ofspecified semiannual and annual wage contracts "in pursuance of an4Section 7 (e) provides:"No employershall be deemed to have violated Subsection (a)[time and one-half the regularratefor hours in excess of 40] by employing any employeefor a workweek in excess of 40 hours if such employee is employed pursuant to a bona fideindividual contractor pursuantto an agreementmade as the result of collective bargainingby representatives of employees, if the duties of such employees necessitate irregular hoursof work,and the contractor agreement (1) specifics a regular rateof nay of notless thanthe minimumhourly rate providedin Section 6 (a) and compensation at not less than oneand one-half times suchrate for all hours worked in excess of forty in any workweek, and(2) providesa weeklyguaranty of pay for not more than sixty hours based on the rates sospecified."63 Stat.912, 29 USCSec. 207(1949). STEWART OIL COMPANY7agreement, made as a result of collective bargaining by representativesof employees certified as bona fide by the National Labor RelationsBoard."Furthermore, even assuming, as the Respondent urges, thatthe individual contracts were terminable at will 5 and would thereforeyield to any later collective bargaining agreement, the vice of the Re-spondent's conduct lies not in the duration of the contracts but in theimposition of unilateral terms of employment in derogation of the ex-isting bargaining representative with whom the Respondent was dutybound to deal.6We find therefore that by requiring its employees to sign individualcontracts when a collective bargaining representative had been desig-nated, the Respondent restrained and coerced its employees in the ex-erciseof the rights guaranteed in Section 7 of the Act, in violation ofSection 8 (a) (1) of the Act.We further find that by dischargingBroadus and McClure for refusingto signsuch contracts, the Respond-ent discriminated in regard to their hire and tenure of employmentthereby discouraging membership in the Union in violationof Section8 (a) (3) of the Act.Whether the discriminationagainst Broadusand McClure be viewed as a violation of Section 8 (a) (3) or 8 (a) (1),or both, we find that the remedy of reinstatement and back pay is ap-propriate and necessary to remedy the unfair labor practices involved.3.Like the Trial Examiner, we find, for thereasons setforth in theIntermediate Report, that economic necessity was a pretext' and thattheRespondent discharged employees Adams, Allen, Elmer R.Broadus, Lindsey, and Hodges because of their union membership, inviolation of Section 8 (a) (3) and (1) of the Act.4.We find, as did the Trial Examiner, that while the union mem-bership drive was on, the Respondent interrogated its employees 8about union activities and uttered threats of reprisal in violation ofSection 8 (a) (1) of the Act.5.The Trial Examiner found that the Respondent refused to bar-gainwith the Union in violation of Section 8 (a) (5) of the Act. TheWe note that the contracts in question stipulateda monthlyguarantee of pay and failedthereby to comply with theweeklypay guarantee proviso of Section 7(e).Further, whilewage and hour investigators made contract overtime suggestions to the Respondent, theydid not in any manner purport to approve the contracts in question.Nor does it appearthat the Respondent notified the investigators of the Union's bargaining request.6 J. i. Case v. N.L. R. B.,321 U. S.332 ;Medo Photo Supply Corp.v.N. L. it.B.,321U. S. 678.7The Respondent contends that its pulling machines were in need of repairs and thatthis factor was also involved in the "stacking"of the machines as well as their desireto contract the work out.While it appears that the Respondent'smachines were in needof repairs at the time of the shutdown,this condition had existed for some time before theshutdown.Moreover,the machines were repaired within a week after the curtailment.Finally, Superintendent Dorris made no mention of repairs when he informed four of theemployees who were discharged of the "stacking"of the machines for a period of 30 days.6 In addition to the instances of interrogation found by the Trial Examiner,we find thaton or about April 14, 1951,the Respondent's Supervisor Hill asked employee Hodges if hebelonged to the Union,in violation of Section 8 (a) (1) of the Act. 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent excepts thereto, alleging that by filing a representationpetition with theRegionalOffice of the Board on April 4, 1951, theUnion relinquished any right it may have had to bargainuntil Boarddetermination of the representation question.We do not agree.The Union's letter of March 23, 1951, which the Respondent receivedon or about March 26,° requested recognition as the exclusive bargain-ing representative of the Respondent's production employees and ameeting to negotiate a contract.On April 4, the Union filed its repre-sentation petition and, on the same date, the Board's Regional Officeinformed the Respondent of the Union's petition and of the avail-ability of a consent-election procedure.On April 5, the Union, havinghad no response from the Respondent to its March 23 letter, wroteanother letter suggesting to the Respondent a meeting to arrive at aconsent-election agreement.On April 6, the Respondent, as we havefound, unlawfully discharged Broadus and McClure for refusing tosign individual employment contracts.Union Representative Mat-tern, in a telephone conversation with Stewart on April 9, stated thatthe Union had filed a petition because the Respondent failed to replyto the Union's March 23 letter.Mattern reiterated the Union's re-quest for recognition and a meeting to negotiate a contract. Stewartanswered that he had no reason for recognizing the Union and did notgive a direct reply to the request for a meeting.Mattern repeated thesubstance of the conversation in a letter to the Respondent dated April9.Stewart wrote to Mattern on April 11, "I do not concur with thestatements made in your letter nor with the claims which youassert."On the same date, the Respondent informed the Regional Office inwriting, with a copy to the Union, that they would not agree to a con-sent election because "We have been furnished with no evidence thatthe [Union] represents a sufficient number of our employees to callfor an election," and requested that they be notified of further pro-ceedings 10On April 16, the Respondent discharged five employeesin violation of the Act.In view of the foregoing, it is clear that from March 26 to April 9the Respondent made no reply either to the Union's request to bargainor to the request for a meeting.On April 9 the Respondent, facedwith the same request, refused to bargain and evaded a commitment0 Like the Trial Examiner,we discredit Dorris' denialthathe receivedthe Union's letterof March 23 and gave it to W. E. Stewart as contraryto the clearpreponderance of theevidence.We also find,in the testimonyof Assistant Superintendent Sanders, that Dorrisshowed himthe Union's letter claiminga majority,admissionof the fact that Dorrisreceivedthe letter.Even assumingthat Dorris did not give the letterto Stewart,Dorris was, inlarge measure,responsible for the Respondent's employment relations and notice to Dorriswas thereforenotice tothe Respondent.10We note,as pointedout by theRespondent,that the TrialExamineromitted referenceto theRespondent's lettersof April 11 to the Union and the Regional OfficeThe TrialExaminer also failedto refer tothe Union'sletter of April 5.This does not, however,affect his ultimate finding of a refusal to bargain nor our agreementtherewith. STEWART OIL COMPANY9as to a meeting without, however, questioning the Union's assertionof majority status.Again on April 11 the Respondent denied theUnion's request, this time indirectly indicating that its refusal wasbased upon doubt as to the number of employees the Union was author-ized to represent.But the Respondent made no demand that theUnion prove its majority claim. Indeed, the sincerity of the Re-spondent's doubt and its alleged reliance upon the outcome of therepresentation proceeding are belied by the fact that, faced with theUnion's bargaining request, the Respondent engaged in discriminatorydischarges and other violations of the Act.Having succeeded by itsunlawful conduct in undermining the Union's majority in rejectionof the collective bargaining principle, the Respondent may not availitself of the Union's petition as a defense to its refusal to bargain.""Accordingly, we find that on or about March 26, 1951, and at all timesthereafter, the Respondent refused to bargain collectively with theUnion as the exclusive representative of the employees in the unitfound appropriate, in violation of Section 8 (a) (5) and (1) of theAct.The RemedySubsequent to the issuance of the Intermediate Report, the Respond-ent moved to reopen the record to adduce evidence as to its allegedoffers of reinstatement to Emmet R. Broadus and G. T. McClure madeafter the hearing closed. In support of its motion, the Respondentalleges :On October 10, 1951, it made written offers of employment toBroadus and McClure as roustabouts.On October 19, Broadus andMcClure replied stating that they were entitled to reemployment aspumpers and to the company-owned houses which they formerly occu-pied.On October 19 the Respondent answered that due to commit-ments to other employees, it was unable to comply with the requests ofBroadus and McClure, and further, that the pay of a roustabout withovertime would be the same as the pay of a pumper.On October 19,the General Counsel sent letters to Broadus and McClure indicatingthat as the Respondent advised that there were no openings for pump-ers, they should accept the offers of employment as roustabouts or anyback pay ordered by the Board would be lessened at the rate of $1per hour.On the basis of copies of the Respondent's letters to Broadusand McClure furnished the Trial Examiner after the close of the hear-ing, the Trial Examiner found in his Intermediate Report that theoffers did not constitute full reinstatement to their former or substan-tially equivalent positions, without prejudice to their other rights andprivileges.Accordingly, the Trial Examiner recommended that offers11N.L.R. B. Y. Ken Rose Motors, Inc.,193 F. 2d 769(C. A.1) ; N. L.R. B. v. Inter-CityAdvertisingCo., 190 P. 2d 420 (C. A 4), cert. den. 342 U. S. 908; N. L. R.B. V. EverettVan Kdeeck and Company,Inc.,189 F. 2d 516(C. A. 2). 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDof full reinstatement be made to these employees.Assuming,arguendo,the granting of the Respondent's motion and the introduction in evi-dence of the foregoing documents, we agree with the Trial Examinerthat the Respondent's offers of reinstatement did not conform to theBoard's requirements.The offers were not to their former jobs aspumpers but to jobs as roustabouts, a lower wage rated classificationwhich did not carry with it the occupancy of a house, a perquisite ofthe job of pumper. The Respondent's assertion that it made commit-ments to other employees did not relieve it of the obligation to offerfull reinstatement to Broadus and McClure.We do not regard theRespondent's offers as adequate nor do we concur in the views expressedin the General Counsel's letter of October 19.Accordingly, the Re-spondent's motion is denied.As Lindsey was rehired on May 21 and Allen on May 27, 1951, weshall order that they be made whole by the payment of back pay fromApril 16, 1951, the date of the Respondent's discrimination againstthem, to May 21 and May 27, 1951, respectively.With regard toAdams, Elmer Roy Broadus, and Hodges, we shall order that they bemade whole by the payment of back pay from April 16 to October 5,1951, the date of the Respondent's offer of full reinstatement for theseemployees.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, W. E. Stewart and LelaStewart, d/b/a Stewart Oil Company, Longview, Texas, its agents,successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Oil Workers International Union,CIO, or any other labor organization of its employees, by dischargingor refusing to reinstate any of its employees, or by discriminating inany other manner in regard to their hire or tenure of employment orany term or condition of employment.(b)Refusing to bargain collectively with OilWorkers Interna-tional Union, CIO, as the exclusive bargaining representative of allits employees in the appropriate unit with respect to rates of pay,wages, hours of employment, and other conditions of employment.(c)Dealing individually with employees in derogation of theirbargaining representative with respect to any matter properly thesubject of collective bargaining.(d) Interrogating its employees concerning their union member-ship, threatening its employees with economic reprisals, or in anyother manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join, or STEWART OIL COMPANY11assistOilWorkers International Union, CIO, or any other labororganization, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Emmit R. Broadus and G. T. McClure immediate andfull reinstatement to their former or substantially equivalent posi-tions, without prejudice to their seniority or other right and privi-leges, and make them whole in the manner set forth in the section ofthe Intermediate Report entitled "The Remedy" for any loss of paythey may have suffered by reason of the Respondent's discriminationagainst them.(b)Make whole E. A. Allen, A. D. Adams, Elmer Roy Broadus,Buddy Lindsey, and Charles Hodges, in the manner set forth in thesection above and in the section of the Intermediate Report entitled"The Remedy."(c)Upon request bargain collectively with Oil Workers Inter-national Union, CIO, as the exclusive representative of its employeesin the following bargaining unit, and embody any understandingreached in a signed agreement : All pumpers, switchers, roustabouts,truck drivers, and mechanics employed by the Respondent at itsLongview, Texas, field, excluding drillers, roughnecks, office and cleri-cal employees, gang pushers, and all supervisors as defined in the Act.(d)Upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,socialsecurity payment records, time cards, personnel records, andall other records necessary to analyze the amounts of back pay dueunder the terms of this Order.(e)Post at its yard in its Longview, Texas, field, copies of thenotice attached to the Intermediate Report marked "Appendix A." -Copies of such notice, to be furnished by the Regional Director forthe Sixteenth Region, shall, after being duly signed by the Respond-ent's authorized representative, be posted by the Respondent imme-diately upon receipt thereof, in conspicuous places, including allplaces where noticesto employees are customarily posted.Reasonableu This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"in the caption thereof the words "A Decision and Order."In the eventthis Order is enforced by a decree of a United States Court of Appeals,there shall besubstituted for the words"Pursuant to a Decision and Order"the words"Pursuant to aDecree of the United States Court of Appeals,Enforcing an Order." 12DECISIONS OF NATIONALLABOR RELATIONS BOARDsteps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(f)Notify the Regional Director for the Sixteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.CHAIRMAN HERZOG and MEMBER MURDOCK took no part in theconsideration of the above Decision and Order.Intermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by Oil Workers International Union, CIO, hereincalled the Union, the General Counsel of the National Labor Relations Board,herein called General Counsel and the Board, by the Regional Director of theSixteenth Region (Fort Worth, Texas), issued his complaint against W. E.Stewart and Lela Stewart, d/b/a Stewart Oil Company, herein called the Re-spondent, alleging that the Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (a)(1), (3), and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, as amended, 61 Stat. 136, herein called the Act. Copies of the charges wereduly served upon the Respondent; copies of the complaint and notice of hearingthereon were duly served upon the Respondent and the Union.With respect to the unfair labor practices the complaint alleges, in substance,that the Respondent (1) discriminatorily and because of their union membershipdischarged employees Emmet R. Broadus and G. T. McClure on April 6, 1951, andemployees E. A. Allen, A. D. Adams, Elmer Roy Broadus, Buddy Lindsey, andCharles Hodges on April 16, 1951; (2) on and after March 23, 1951, refused tobargain collectively with the Union although the Union was the exclusive bargain-ing representative of all employees in an appropriate unit; (3) by these andother specified acts has interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed by the Act.Thereafter the Respondent filed its answer, in which it denied having engagedin the alleged unfair labor practices and set forth certain affirmative allegations.Pursuant to notice, a hearing was held in Greggton, Texas, on October 3, 4, and5,1951, before the undersigned duly designated Trial Examiner.All parties wererepresented at and participated in the hearing where full opportunity wasafforded them to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issues.At the conclusion of the hearingopportunity was given for oral argument.Both counsel at that time statedtheir positions as to the appropriate unit.Following the hearing a brief hasbeen received from the Respondent.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTW. E. Stewart and Lela Stewart, d/b/a Stewart Oil Company, are engaged inthe business of producing and selling oil and gas produced from leases in thevicinity of Longview, Texas, herein referred to as the East Texas field. STEWART OIL COMPANY13During the year preceding the hearing production from the Respondent'sEast Texas field was more than 100,000 barrels of crude oil, valued at morethan $250,000.All of such oil is sold by the Respondent to Phillips PetroleumCompany, Arkansas Fuel Oil Company,Humble Oil&Refining Company, SunOil Company,and others,and is transported from the wells in East Texas torefineries located in and outside the State of Texas.The Sun Oil Companytransports the oil purchased through lines of the Sun Pipe Line Company to apoint near Longview,Texas, where Sun Pipe Line Company connects with Mid-Valley Pipe Line Company,and at this point Sun Pipe Line Company deliversthis oil to Mid-Valley and the latter transports the oil across State lines untilitultimately reaches the Sun Oil Company refinery located at Toledo, Ohio.The Arkansas Pipe Line Corporation gathers production from the Respondent'sEast Texas field in an amount of about 5,000 barrels each month, and this oil iscommingled with other oil purchased in this area and sold to other companies.A large quantity of such oil is delivered to Cities Service Pipe Line Companyand in turn is delivered to Cities Service Refining Corporation at Lake Charles,Louisiana.The pipeline transporting crude oil out of the East Texas fieldtransports crude oil for the Texas Company, Tidewater Associated Oil Company,Cities Service Refining Corporation, and others.The Respondent concedes and the Trial Examiner finds that it is engaged incommerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDOilWorkersInternational Union, CIO,is a labor organization admitting tomembership employees of the Respondent at its East Texas field.III.THE UNFAIR LABOR PRACTICESA. The discrvm.inatory discharges of Emmet R. Broadus and G. T. McClureEmmet R Broadus and G. T. McClure were pumpers employed by the Respond-ent until April 6, 1951.Broadus signed a union membership application andauthorization card on February 6, 1951; McClure similarly applied on February26.During the latter part of March, Broadus told John Hill, operator and super-visor, that he and others had joined the Union. It is undisputed that Broadus"told him the names of everybody in the union."The Trial Examiner finds thatby April 1,1951, the Respondent was aware of the union membership of bothBroadus and McClure.As described more fully in section B, below, on March 23 the Union notifiedthe Respondent,by letter,of its claim to represent a majority of the employeesin an appropriate unit and its desire to negotiate a contract.In the same sectionit is also found that the Union was on March 23 the exclusive bargainingrepresentative of all employees in an appropriate unit, which included Broadusand McClure.Despite the Respondent's knowledge of the union claim and of the two em-ployees' membership in the organization,during the first week in April Stewartand Field Superintendent J. C. Dorris approached Broadus and McClure andinsisted that each sign an individual contract covering wages and certain work-ing conditions.Upon advice of the Union each pumper refused to sign andboth were summarily discharged on April 6.It is the Respondent's claim that it was privileged to demand individualcontracts from its pumpers in order that it might meet certain conditionsunder the Wage and Hour law. The contention is without merit. No credibleevidence was offered to establish that imposition of the contracts was pursuant 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDto any order of any Government agency. On the contrary, the Board recentlysaid inReeder Motor Company,'"Once a union has been designated as a statu-tory representative and an employer is put on notice of the union's majoritystatus, the Act not only imposes upon him the affirmative duty to bargain col-lectively upon request, but requires him to abstain from subverting the desig-nated representative by direct dealings with individual employees."By requiring that Broadus and McClure sign individual contracts in deroga-tion of the Act, and discharging them because they declined to sign, the Re-spondent clearly interfered with the exercise of rights specifically guaranteedby the Act and discouraged membership in the Union.B.The refusal to bargain1.The appropriate unit and majority representationIt is General Counsel's contention that a unit of the Respondent's employeesappropriate for the purposes of collective bargaining includes all pumpers,switchers, roustabouts, truck drivers, mechanics, and pulling-machine operatorsemployed at its East Texas field and excluding drillers, roughnecks, office andclerical employees, gang pushers, and supervisory employees. It is the Re-spondent's contention that the appropriate unit should also include the pumpersemployed at each of its other fields.It appears that inclusion of pulling-machine operators as a classification, byGeneral Counsel in the complaint, was inadvertent.The evidence establishes,and both General Counsel and counsel for the Respondent agreed at the hear-ing, that such operators are supervisors, having the power effectively to disci-pline and recommend discharge, and that they should be excluded from theunit.It is therefore concluded and found that such regular operators shouldbe excluded.As to pumpers employed at fields other than the East Texas field, the Re-spondent urges their inclusion in the unit for the following reasons, in sub-stance that: (1) All receive their instructions and pay checks from the homeoffice in Tyler, Texas; (2) a single field superintendent has supervision overall fields; and (3) occasionally men and materials are sent from the East Texasfield to the field at Oil City, Louisiana, to assist operations there.GeneralCounsel opposes this claim on these grounds, in substance, that: (1) TheLouisiana, South Texas, and West Texas fields are removed from the EastTexas field by considerable distances : 80 to 85, 450, and 275 miles respectively ;(2) the Union claimed only to represent the pumpers at the East Texas fieldat the time of requesting recognition; and (3) the pumpers at the distant fields,including that in Oil City, are supervisory in that they have the authority tohire and/or effectively to recommend hiring and firing. The Trial Examinerfinds that the preponderance of evidence supports the contention of GeneralCounsel on this issue. It is therefore found that the appropriate unit includesonly the pumpers employed at the East Texas field?In summary, it is concluded and found that the appropriate unit consists ofall pumpers, switchers, roustabouts, truck drivers, and mechanics of the Respond-ent employed at its East Texas field exclusive of drillers, roughnecks, office andclerical employees, gang pushers, and supervisory employees.The Respondent and General Counsel are in agreement as to 10 individuals s196 NLRB 831.2 Pumpers only are regularly employed at these distant fields.sAllen, Bell, Emmet R. Broadus, Buddy Lindsey, Lofton, Lafoon, McClure, ThurmanMorris, L. M. Sanders,and Elmer R. Broadus. STEWART OIL COMPANY15who would be included in the above unit as of March 23, 1951. There is disputeas to 3 individuals : A. D. Adams, J. M. Hillin, and Frank Morris.As toA. D. Adams.The Respondent would exclude him on the ground that onMarch 23, the critical date, Adams was temporarily substituting for a regularoperator who was ill.Credible evidence, however, establishes that this was nothis regular job, that it was of only brief duration, and that he only relieved thisoperator on this one occasion.The Trial Examiner finds that Adams should beincluded in the appropriate unit.As to J. M. Hillin.General Counsel would exclude him on the ground that hewas hired as a rotary driller, a classification excluded.The Respondent wouldinclude him, since drilling is not a regular operation at this field.Although theevidence does not establish accurately how much of Hillin's employment since1948 has actually been devoted to drilling, it is clear that no drilling has beendone since February 1951, and that since then most of his time has been spentas a roustabout or repairing machinery.The Trial Examiner finds that Hillinshould be included in the appropriate unit.As to Frank Morris.The position of the parties is the same as in the case ofHillin, above.It appears that Morris was hired as a roughneck on the drillingcrew 3 years ago.He worked as a roustabout, however, when not on the drillingcrew and, as noted above, there has been no drilling since February 1951.TheTrial Examiner finds that Morris should be included in the appropriate unit.Adding the names of the 3 above-mentioned individuals to the 10 agreed uponby the parties results in a total of 13 employees in the appropriate unit on March23, 1951.Union-authorization cards for 7 employees in the appropriate unit, allsigned before March 23, 1951, were submitted in evidence, unchallenged, byGeneral Counsel.The Trial Examiner therefore concludes and finds that onMarch 23, 1951, a majority of the employees of the Respondent, in the appropriateunit, had designated the Union as their bargaining agent, and that on that dateand at all times since then the Union has been the representative for the purposesof collective bargaining of all employees in the said unit.2.The request to bargainOn March 23, 1951, E. Carl Mattern, director of District No. 3 of the Union,addressed and mailed to Carl Dorris, field superintendent of the Respondent,a letter claiming majority representation of employees in a unit substantiallyas described above, requesting recognition of the Union and asking that a datebe set for negotiations looking toward a collective bargaining agreementTheRespondent failed to reply to this letter.Although Dorris' testimony is con-fused and contradictory in part, he admitted having received a letter of thisnature from the Union, claiming majority representation, and that he turnedtwoletters over to Stewart.One of the two, registered, he received from theRegional Office of the Board, and was dated April 4, 1951, informing the Re-spondent of a petition filed by the Union.No other letter addressed to Dorris,except the union letter of March 23, was introduced into evidence.The inferencetherefore is reasonable, from Dorris' own testimony, and it is found that hereceived and turned over to Stewart the letter of March 23.4On April 9, having received no reply to his letter, Mattern telephoned toStewart and asked why his communication had not been answeredStewartdenied having seen or heard of it.Mattern pointed out that because he had*The Trial Examiner cannot accept, as trustworthy, Stewart's claim that he did notreceive this letter.As the record amply shows, Stewart's stated recollection as a witnessin a number of matters was refuted by documents, one being a letter sent by himself tothe Regional Office. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceived no reply within 10 days the Union had filed a petition for certificationwith the Board, but that he nevertheless would prefer to sit down and negotiatea contract and the discharges of Broadus and McClure.Finally Mattern askedStewart directly if he would recognize the Union as the bargaining agent forthe employees.Stewart said he could see no reason to.Nor would Stewartagree to meet with him. Following this telephone conversation Mattern wroteto Stewart,setting forth confirmation of various points raised during theconversation.Stewart has never replied to this letter.3.Conclusions as to the refusal to bargainThe Trial Examiner concludes and finds that the preponderance of credibleevidence supports the allegations of the complaint that the Respondent hasrefused and is refusing to bargain collectively with the Union.This findingrests upon the following conduct of the Respondent:(1) Its failure to replyto or even acknowledge receipt of the Union's letter of March 23, 1951;(2) itsinsistence that pumpers Broadus and McClure sign individual contracts coveringworking conditionsafterhaving been placed on notice that the Union claimedto represent a majority of the employees;(3) its discharge of Broadus andMcClure on April 6 because they would not sign the individual contracts ; and(4) Stewart's failure to agree, on April 9, to meet with the Union for negotiationof a contract or reinstatement of Broadus and McClure.`C. The discharges of five employees on April 16On April 16 the following employees had been regularly working on the Re-i pondent's two pulling units then at its East Texas field:A. D. Adams, BuddyLindsey, Charles Hodges, E. A.Allen, and Elmer Roy Broadus.Credible evidenceestablishes that the Respondent knew, before April 16, that each of these em-ployees had joined the Union.On that day all were laid off and were told bySuperintendent Dorris that the pulling machines would be "stacked"for 30 days,during which period he intended to contract the work to outsiders.It is un-disputed that when one of a group of three of these five asked if this meant thathe had better look for another job, Dorris said, "I reckon that's right."It is alsoundisputed that when given his check on April 16, employee Hodges was told byDorris to"go find another job."Despite Dorris' statement to these men that the machines would not be inoperation for a month,credible evidence establishes that one or both were againoperating within a few days after April 16.New men were hired to replace theabove-named employees.It is the Respondent's contention that:(1) "Stacking"the machines and theresultant layoff was,in effect, an economic necessity;and (2)the five individualswere not reemployed because they failed to report for work each morning inaccordance with custom.Credible evidence deprives both contentions of merit.That a factor other than economy determined the layoff is implicit in the un-disputed testimony of Adams to the effect that in March, at a time when, asfound above,management was aware of union activity,Dorris told him "itlooked like he would have to stack the machines because it[the Company] wasgoing to be forced up on wages and he was going to run things his way or else."Furthermore,the machines werenotshut down for the 30-day period as an-nounced by Dorris.Finally,it is undisputed that only 2 weeksbeforethe lay-6The Trial Examiner is also convinced,and finds, that by its discriminatory dischargesof five other employees on April 16 and described in the next section, the Respondentcontinued to refuse to bargain with the Union STEWART OIL COMPANY17off,the Respondent purchased athirdpullingmachine, which it reasonablywould not have done had it planned to contract out its pulling operations.As to the failure of the five to report each morning for work after April 16,there plainly was no duty on the part of these employees to return before the endof the 30-day period, particularly since Dorris had advised at least four of themthat they had better seek other employment.Also militating against the Re-spondent's contention is the fact that only 2daysafter the layoff Dorris toldemployee Frank Morris, the one employee of the group who was not a unionmember, that the rigs were to begin operation and he was promptly put back towork.Although in May both Adams and Broadus formally requested reinstate-ment, by letters to Dorris, neither was employed, although the Respondent's rec-ords establish that new employees were hired after that date.Finally, the recordmakes plain that on April 26 the Regional Office formally notified the Respondentthat the Union had filed charges alleging discriminatory discharge of each ofthe five employees.Under these circumstances the Respondent may not main-tain its contention that had the employees reported for work they would havebeen reemployed.The preponderance of credible evidence leads to the reasonable conclusion, andthe Tiial Examiner finds, that the Respondent created, on April 16, a pretext torid itself of most of the union members, and that the five individuals abovenamed were, in effect, discharged discriminatorily on that date because of theirunion membership, thereby interfering with, restraining, and coercing employeesin the exercise of rights guaranteed by the Act.Of the five employees, Buddy Lindsey was rehired on May 21 and Allen onMay 27. Lindsey worked about 2 weeks and then voluntarily quit. Allen wasworking for the Respondent at the time of the hearing. The preponderance ofevidence fails to support General Counsel's contentions that: (1)Upon re-employment Lindsey was discriminatorily denied an equitable number of work-ing hours; and (2) Allen was discriminatorily denied return to his original jobas truck driver.Allen's own testimony makes plain that long before his dis-charge and upon his own request he had been taken off the truck because of aback injury.At the conclusion of the hearing counsel for the Respondent, on the record,formally offered full reinstatement to each of the five employees.GeneralCounsel accepted the offer and agreed that any back pay due should be tolled asof October 5, 1951.D. Other interference, restraint,and coercionEarly in February Assistant Superintendent A. D. Sanders e asked Lindsey ifhe had a union card.When the employee replied in the affirmative Sandersadvised him to tear it up because Dorris had said if he caught anyone with aunion card he would be fired. Sanders, during the same month, also reportedDorris' threat to employee Allen, and at another unspecified time to employeeThurman Morris.' Sometime after joining the Union on February 14 ThurmanMorris was asked by Dorris if he had joined, and when the employee admitted6Although there is much confused testimony in the record concerning Sanders' status,it is clear that since 1943 he has been, and generally was known as, assistant to Dorris,with full authority of the superintendent whenever the latter was absent from the EastTexas field.Sandersas solicited to join the Union, signed an application card, but turnedit over to Dorris7Although Sanders denied making these statements, the Trial Examiner accepts thetestimony of the three employees as the more credible, particularly in view of Sanders' owntestimony that be turned his card over to the superintendent. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe fact,, he was advised to tear it up.Later Dorris asked him if he had tornit up and told him he "would gain by tearing it up."'The Trial Examiner concludes and finds that by the above-quoted remarksof Sanders and Dorris the Respondent interfered with, restrained, and coercedemployees in the exercise of rights guaranteed by the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with its operations described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take cer-tain affirmative action which will effectuate the policies of the Act.It has been found that the Respondent has refused to bargain collectivelywith the Union. It will therefore be recommended that the Respondent ceaseand desist therefrom, and also that upon request it bargain collectively with theUnion with respect to wages, hours, and other terms and conditions of employ-ment, and if understanding is reached embody such understanding in a signedagreement.It has been found that the Respondent has discriminated in regard to thehire and tenure of employment of certain employees. Since it has also beenfound that on October 5, 1951, the Respondent offered full reinstatement to fiveemployees (E. A. Allen, A. D. Adams, Elmer Roy Broadus, Buddy Lindsey, andCharles Hodges), it will not be recommended that the Respondent make furtheroffer as to them. Although since the close of the hearing the Trial Examiner hasreceived from the Respondent copies of letters addressed to Emmet R. Broadusand Grover T. McClure, offering them positions other than those they occupiedat the time of their discriminatory discharge, it is not established that theseoffers constitute the required offers of full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniority or otherrights and privileges. It will therefore be recommended that such offer of fullreinstatement be made as to these two employees. It will also be recommendedthat all seven employees be made whole for any loss of pay they may have suf-fered by reason of the discrimination against them, by payment to each of themof a sum of money equal to that which he normally would have earned as wagesfrom the date of the discriminatory discharge to the date of the offer of rein-statement, less his net earnings" during such period.The back pay shall becomputed in the manner established by the Board, and the Respondent shallmake available to the Board payroll and other records to facilitate the checkingof the amount due.'oThe character and scope of the unfair labor practices engaged in by the Re-spondent indicate an intent to defeat self-organization of its employees. It willtherefore be recommended that the Respondent cease and desist from in anyeDorris denied asking Morris if he had joined the Union, but admitted that the em-ployee told him he had. In view of the superintendent's generally confused and contradic-tory testimony as to the letters received and the discriminatory discharges, the TrialExaminer does not accept his denial as credible."Crossett Lumber Company,8 NLRB 44010F W Woolworth Companr/,90 NLRB 289. STEWART OIL COMPANY19manner interfering with, restraining, and coercing its employeesin the exerciseof the rights guaranteed by the Act.Upon the basis of the above findings of fact and upon the entire record In thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.OilWorkers International Union, CIO, is a labor organization within themeaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Em-met R. Broadus, G. T. McClure, E. A. Allen, A. D. Adams, Elmer Roy Broadus,Buddy Lindsey, and Charles Hodges, thereby discouraging membership in theUnion, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.3.All pumpers, switchers, roustabouts, truck drivers, and mechanics of theRespondent employed at its East Texas field, exclusive of drillers, roughnecks,office and clerical employees, gang pushers, and supervisory employees, con-stitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.4.OilWorkers International Union, CIO, was on March 23, 1951, and at alltimes since then has been, the exclusive bargaining representative within themeaning of Section 9 (a) of the Act of all employees in the aforesaid unit for thepurposes of collective bargaining.5.By refusing to bargain collectively with Oil Workers International Union,CIO, as the exclusive bargaining representative of the employees in the appro-priate unit, the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (5) of the Act.6.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICETo ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT deal individually with our employees in derogation of theirbargaining representative with respect to any matter properly the subjectof collective bargaining.WE WILL NOT discourage membership in OIL WORKERS INTERNATIONAL UNION,CIO, or in any other labor organization of our employees, by dischargingany of our employees or in any other manner discriminating against themin regard to their hire and tenure of employment or any term or conditionof employment.WE WILL NOT interrogate our employees concerning their membership in,or adherence to, OIL WORKERS INTERNATIONAL UNION, CIO, or any otherlabor organization, or threaten reprisals for such membership or adherence.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labor227260-53-vol. 100-a 20DECISIONSOF NATIONALLABOR RELATIONS BOARDorganizations,to join or assist OIL WORKERS INTERNATIONAL UNION, CIO,or any other labor organization,to bargain collectively through representa-tives of their own choosing,and to engage in other mutual aid or protection,and to refrain from any or all of such activities,except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8 (a)(3) of the Act.WE WILL bargain collectively upon requestwith OIL WORKERSINTERNA-TIONAL UNION,CIO, as theexclusive representative of all employees in thefollowing bargaining unit, with respect to rates of pay,hours of employment,and other conditions of employment,and if an understanding is reached,embody such understanding in a signed agreement :All pumpers,switchers,roustabouts,truck drivers,and mechanics em-ployed at our East Texas field,excluding drillers,roughnecks, officeand clerical employees,gang pushers and supervisory employees.WE WILL offer to Emmet R.Broadus andG. T. McClureimmediate and fullreinstatement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and, privileges;and make themand E. A. Allen,A. D. Adams, Elmer Roy 13roadus,BuddyLindsey, andCharles Hodges,whole for any loss of pay suffered as a result of the dis-crimination against them.All ofour employees are free to become or remain members of the above-named union or any other labor organization.We will not discriminate inregard to the hire or tenure of employment or any term or condition of employ-ment against any employee because of membership in or activity on behalf ofany such labor organization.W. E. STEWART AND LELA STEWART,D/B/ASTEWART OIL COMPANY,Employer.Dated------------------------------By----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered,defaced,or covered by any other material.SHARPLES CHEMICALS,INC.andUNITED GAS,COKE AND CHEMICALWORKERS OF AMERICA,CIO.Case No. 7-CA-509. July 8, 195Decision and OrderUpon a charge duly filed by United Gas, Coke and Chemical Work-ers of America, CIO, herein called the Union, the General Counsel ofthe National Labor Relations Board, by the Regional Director for theSeventh Region (Detroit, Michigan), issued a complaint dated July 9,1951, against Sharples Chemicals, Inc., herein called the Respondent,alleging that the Respondent had engaged in and wasengaging inunfair labor practices within the meaning of Section 8 (a) (1) and(2) and Section 2 (6) and (7) of the National Labor Relations Act(61 Stat. 136), herein called the Act.Copies of the complaint andcharge were duly servedon allthe parties.100 NLRB No. 12.